Dear Mr. Devall:
You have requested an opinion from this office as to whether the Capital District Law Enforcement Planning District Agency ("Capital District") can legally enter into an intergovernmental agreement with the Baton Rouge Police Department to purchase a surplus vehicle. We believe it can.
The Capital District Law Enforcement Planning District Agency ("Capital District") is a planning district of the State Law Enforcement Planning Agency (SLEPA). Both are within the purview of the statutorily created Louisiana Commission on Law Enforcement and the Administration of Criminal Justice (LCLE).1 The planning district agencies have "all of the functions of the state planning agency that are applicable within their respective districts."2 The Capital District is a political subdivision as that term is defined in Article VI, Section 44(2) of the Louisiana Constitution.3 As such, it possesses those powers conferred upon political subdivisions by our state constitution and laws.
The "Local Services Law" is found in La. R.S. 33:1321 et seq. These statutes authorize political subdivisions to make agreements between or among themselves and allow the purchase of surplus materials and supplies by one public entity from another public entity without going through the public auction or public bid process.4 Pursuant to these statutes the Capital District can enter into an intergovernmental agreement with the Baton Rouge Police Department for the purchase of a surplus vehicle.
Additionally, we note that La. R.S. 39:17035 allows any public procurement unit to sell or acquire from any other public procurement unit, materials, supplies and equipment without the necessity of public bid and advertisement,6
and La. R.S. 38:2319.217 permits the donation or exchange of surplus movable property between or among political subdivisions whose functions include public safety. These statutes also allow the Capital District to purchase a surplus vehicle from the Baton Rouge Police Department without the necessity of a public auction or public bid process.
We trust this adequately answers your question. If you have any further questions, please contact our office.
Yours very truly,
  CHARLES C. FOTI, JR. ATTORNEY GENERAL
  DENISE B. FITZGERALD Assistant Attorney General
1 La. R.S. 15:1201.
2 La. R.S. 15:1209(C).
3 La. Const. Art. VI, Section 44(2) "Political subdivision" means a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions.
4 See Attorney General Opinion No. 03-403, 95-325.
5 La. R.S. 39:1703. Sale, acquisition, or use of supplies by a public procurement unit. Any public procurement unit may sell to, acquire from, or use any supplies belonging to another public procurement unit or external procurement activity independent of the requirements of Part III of this Chapter or of Title 38.
6 See Atty. Gen. Op. Nos. 03-403, 00-55, 95-325.
7 La. R.S. 38:2319.21. Surplus property; donation or exchange. Nothing contained in this Part or in any other provision of law shall prohibit the donation or exchange of movable surplus property between or among political subdivisions whose functions include public safety.